Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Daniel Hollis, Chief Executive and Financial Officer of Dutch Gold Resources, Inc., hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: thequarter report on Form 10-Q of Dutch Gold Resources, Inc. for the period endedMarch 31, 2008 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Dutch Gold Resources, Inc. Dated: March 16, 2010 DUTCH GOLD RESOURCES, INC. By: /s/Daniel W. Hollis Daniel W. Hollis, Chief Executive Officer, Chief Financial Officer (principal executive and accounting officer) A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Dutch Gold Resources, Inc. and will be retained by Dutch Gold Resources, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
